       Case 1:19-cv-10004-JPO-SDA Document 18 Filed 11/02/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERIEL ALEXANDER,

                                  Plaintiff,
                                                                   19-CV-10004 (JPO)
                      -against-
                                                                 ORDER OF SERVICE
 PRIVATE PROTECTIVE SERVICES, INC.,

                                  Defendant.

J. PAUL OETKEN, United States District Judge:

        Plaintiff brings this pro se action alleging that on October 3, 2019, Defendant

discriminated against him in violation of his rights. By order dated November 1, 2019, the Court

granted Plaintiff’s request to proceed in forma pauperis. As service to Defendant failed (Dkt.

No. 17), the Court issues a new order of service with updated addresses for Defendant.

                                   STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
       Case 1:19-cv-10004-JPO-SDA Document 18 Filed 11/02/20 Page 2 of 4




                                             DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Private Protective Services, Inc. through

the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                                  2
      Case 1:19-cv-10004-JPO-SDA Document 18 Filed 11/02/20 Page 3 of 4




                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further instructed to complete the USM-285 form with the address

for Defendant Private Protective Services, Inc. and deliver to the U.S. Marshals Service all

documents necessary to effect service.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     November 2, 2020
            New York, New York

                                                              J. PAUL OETKEN
                                                          United States District Judge




                                                 3
      Case 1:19-cv-10004-JPO-SDA Document 18 Filed 11/02/20 Page 4 of 4




                        DEFENDANTS AND SERVICE ADDRESSES



Private Protective Services, Inc.
6 E. 32nd St
New York, NY 10016
(646) 653-9542
NY Security License #11000158663


Charles J. Luster
Chief Executive Officer, Private Protective Services, Inc.
6700 Fallbrook Ave. Suite 267
West Hills, CA 91307
